UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7980



EARL P. ANDERSON,

                                              Plaintiff - Appellant,

          versus

RUFUS FLEMING, Warden; NURSE MINNIX; NURSE
FITZGERALD; C. BERKLEY, Nurse; M. EPPERSON,
Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-374-AM)

Submitted:   April 15, 1996                 Decided:   April 30, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Earl P. Anderson, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; John Baldwin
Catlett, Jr., SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia,
for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Anderson v. Fleming, No. CA-95-374-AM (E.D. Va. Sept. 25 &
Nov. 16, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2